The court improvidently exercised its discretion when it adjudicated appellant a juvenile delinquent and imposed probation. This was not “the least restrictive available alternative” (Family Ct Act § 352.2 [2] [a]). An adjournment in contemplation of dismissal would have sufficed to serve the needs of appellant and society (see e.g. Matter of Tyvan B., 84 AD3d 462 [2011]).
Appellant was 11 years old at the time of the incident, which was his only conflict with the law. The circumstances of the assault were not particularly egregious. Although appellant’s school record had been unsatisfactory, it had greatly improved by the time of the disposition. An ACD with appropriate conditions would have provided adequate supervision, and the nine-month term of probation that the court imposed was unnecessary.
In light of this determination, we find it unnecessary to discuss any of the other issues raised by appellant. Concur— Andrias, J.P, Sweeny, Catterson, Moskowitz and ManzanetDaniels, JJ.